Citation Nr: 0929862	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  04-31 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
sensorineural hearing loss.

2.  Entitlement to an increased rating greater than 50 
percent for bilateral pes planus.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

4.  Entitlement to a compensable evaluation for hemorrhoids.

5.  Entitlement to a compensable evaluation for incision and 
drainage of right index finger.

6.  Entitlement to an increased rating greater than 10 
percent for traumatic arthritis of the right index finger.

7.  Entitlement to a compensable evaluation of residuals of 
excision of an ingrown toenail of the left great toe.

8.  Entitlement to an increased rating greater than 10 
percent for post phlebitis syndrome of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from April 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
testified at a Board hearing at the RO in July 2006.  

The issues on appeal were previously before the Board in 
April 2007 when they were remanded for additional evidentiary 
development and to cure a procedural defect.  

The Board noted in its April 2007 remand that the Veteran had 
raised claims of entitlement to an increased rating for 
tinnitus, entitlement to service connection for a psychiatric 
condition, secondary to service-connected disabilities, and 
whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a lumbar spine condition, secondary to 
service-connected pes planus.  These issues were referred 
back to the RO.  The issues have not been adjudicated to date 
and are, again, REFERRED to the RO for proper adjudication.

The issues of entitlement to a compensable evaluations for 
bilateral hearing loss and entitlement to TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if additional 
action is required on his part.


FINDINGS OF FACT

1.  The service-connected bilateral pes planus does not 
present an exceptional or unusual disability picture.

2.  The service-connected hemorrhoids are manifested by 
occasional small, non-thrombosed hemorrhoids.  

3.  The residuals of excision and drainage of the right index 
finger consist of a well-healed, non-tender scar which is 
asymptomatic.  

4.  The service-connected traumatic arthritis of the right 
index finger does not present an exceptional or unusual 
disability picture.

5.  The service-connected residuals of excision of an ingrown 
toenail of the left great toe are asymptomatic.  

6.  The service-connected post phlebitis syndrome of the left 
leg is manifested by intermittent edema.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 50 
percent for bilateral pes planus, have not been met.   38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§3.321, 4.1-4.14, 
Diagnostic Code 5276 (2008).

2.  The criteria for entitlement to a compensable evaluation 
for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§3.321, 4.1-4.14, Diagnostic Code 7336 
(2008).

3.  The criteria for entitlement to a compensable evaluation 
for residuals of excision and drainage of the right index 
finger have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§3.321, 4.1-4.14, Diagnostic Code 7805 (2008).

4.  The criteria for entitlement to increased rating greater 
than 10 percent for traumatic arthritis of the right index 
finger have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§3.321, 4.1-4.14, Diagnostic Code 5010 (2008).

5.  The criteria for entitlement to a compensable evaluation 
of residuals of excision of an ingrown toenail of the left 
great toe have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§3.321, 4.1-4.14, Diagnostic Code 5284  (2008).

6.  The criteria for entitlement to a rating in excess of 10 
percent for post phlebitis syndrome of the left leg have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§3.321, 
4.1-4.14, Diagnostic Code 7121 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent 
to the Veteran in October 2002, April 2007 and January 2009.  
Those letters advised the Veteran of the information 
necessary to substantiate his claims, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b).

Additionally, for increased rating claims, as is the case 
here, duty-to-notify compliance requires the VA to satisfy 
the following four-part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life;

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant;

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life;

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.

With regard to the increased rating claims involving the pes 
planus and right finger arthritis, the Board notes that the 
Veteran is in receipt of the schedular maximum under the 
pertinent Diagnostic Codes.  The Veteran has been informed in 
the April 2007 letter of the requirements for an 
extraschedular evaluation.  The failure to provide the 
Veteran with information concerning the pertinent Diagnostic 
Codes could not change the outcome of this decision.

Prior to the initial adjudication of the claims and 
thereafter, the VCAA letters sent to the Veteran requested 
that he provide evidence describing how his disabilities had 
increased in severity, as required by element (1).  

The August 2007 letter included examples of specific types of 
evidence that would substantiate his claims.  In addition, 
the Veteran's written statements have attested to how his 
service-connected disabilities have caused problems in his 
daily and occupational life.  The Board finds that the notice 
given and the responses provided by the Veteran in his own 
statements show that he knew what evidence was needed to show 
that his disability had worsened and what impact that had on 
his employment and daily life, as required under elements (1) 
and (4).  The Board finds that the first and fourth elements 
of Vazquez-Flores are satisfied.

As to element (2), the Board notes that Diagnostic Codes 
pertaining to hemorrhoids, and post phlebitis syndrome do not 
include specific measurements or test results; they can be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect it has on the Veteran's personal and occupational 
life.  

With regard to the claim of entitlement to a compensable 
evaluation for residuals of excision and drainage of the 
right index finger, the Board notes that the Veteran has not 
been provided with a letter giving notice of the pertinent 
Diagnostic Codes for evaluation of scars nor the Diagnostic 
Code dealing with limitation of motion of the index finger.  
The Board finds, however, that based on either the current or 
former Diagnostic Codes used to evaluate scars, an increased 
rating would not be granted.  The Veteran has not indicated 
in any way that this disability is productive of any 
symptomatology other than limitation of motion.  An increased 
rating based on limitation of motion could not be granted 
under the pertinent Diagnostic Code as this would constitute 
impermissible pyramiding of the claim due to the fact that 
the Veteran is already receiving a 10 percent evaluation for 
traumatic arthritis of the same finger based on limitation of 
motion.  The Veteran has never alleged and the facts do not 
support a finding that the scar associated with the excision 
and drainage is symptomatic in any way and measurements of 
the scar do not demonstrate entitlement to a compensable 
evaluation.    

The Veteran was provided with notice via letters dated in 
April 2007 and January 2009 as to how disability ratings and 
effective dates are determined, as required by element (3).  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that no more specific notice is required of 
VA and that any error in not providing the rating criteria is 
harmless.  See Vazquez-Flores.  In light of the foregoing, 
the Board finds that the requirements of Vazquez-Flores are 
either met or that any error in the specific VCAA notice 
letters are not prejudicial.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  Records from Social Security Administration have 
been associated with the claims file.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).  The RO provided the Veteran 
several appropriate VA examinations throughout the pendency 
of the appeal, most recently in 2008.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected disability 
since he was last examined.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinions obtained in this case 
are more than adequate, as they are predicated on a full 
reading of the medical records in the Veteran's claims file.  
The opinions consider all of the pertinent evidence of 
record, to include current VA medical records and private 
medical records as well as the service treatment records and 
the Veteran's self-reported medical history, and provide 
rationales for the opinions stated.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran.  
Therefore, the Board may proceed to consider the merits of 
the claims decided herein.

Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465  
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that are 
unnaturally distended or abnormally swollen and tortuous."  
Such symptomatology, the Court concluded, was observable and 
identifiable by lay people.  Because varicose veins "may be 
diagnosed by their unique and readily identifiable features, 
the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  The 
Court found the veteran's lay testimony regarding varicose 
vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken 
leg or varicose veins, the Veteran is not competent to 
provide evidence as to more complex medical questions.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 


General increased rating criteria

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the Veteran. 38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the case of Hart v. Mansfield 21 Vet. App. 505 (2007), the 
Court held that staged ratings are also appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  As 
such, the Board will consider whether staged ratings are 
appropriate to the pending appeal.

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).


Entitlement to an increased rating greater than 50 percent 
for bilateral pes planus.

The Veteran has claimed entitlement to a rating in excess of 
50 percent for his service connected bilateral pes planus.  
This disability is evaluated as 50 percent disabling under 
Diagnostic Code 5276.  

Bilateral acquired flatfoot warrants a 30 percent rating if 
the disorder is severe with objective evidence of marked 
deformity (pronation, abduction, et cetera), pain on 
manipulation and use accentuated, indications of swelling on 
use, and characteristic callosities.  A 50 percent rating is 
warranted if the disorder is pronounced with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  There is no higher rating than a 50 
percent evaluation which the Veteran is already receiving 
under this Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  

There is no evidence of weak foot, claw foot, hallux valgus, 
hallux rigidus, malunion of bones, or foot injury.  
Therefore, the diagnostic criteria applicable to those 
disabilities do not apply. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5277-81, 5283-5284.

A potentially applicable Diagnostic Code is Diagnostic Code 
5282 which provides the rating criteria for evaluation of 
hammertoe.  Hammertoe of a single toe is evaluated as non-
compensably disabling.  Unilateral hammertoe of all toes 
without claw foot is evaluated as 10 percent disabling.  The 
Board notes there was a single reference to the presence of 
hammertoe during the appeal period.  The examiner who 
conducted the August 2005 VA foot examination noted the 
presence of mild hammertoe deformity of the fifth toe 
bilaterally.  This symptomatology does not warrant a 
compensable evaluation under Diagnostic Code 5282.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO has considered the Veteran's foot claim under C.F.R. 
§ 3.321(b)(1) in the June 2009 Supplemental Statement of the 
Case.  Accordingly, the Board will address the possibility of 
the assignment of an extraschedular rating for the service-
connected pes planus.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In October 1999, a private physician noted that the Veteran 
had lumbar foraminal stenosis and small disc herniation 
secondary to a work injury. The author found the Veteran to 
be totally disabled from his present line of work.  

In December 2001, the Veteran sought treatment for back 
problems which resulted in an inability to walk.  

A VA foot examination was conducted in November 2002.  The 
Veteran complained of ankle pain, heel pain and arch pain.  
The pain was constant.  He reported pain after walking 
approximately one block.  He used a walker, corrective shoes 
and custom shoe inserts which helped mildly but did not 
decrease the pain.  With standing, the Veteran was not able 
to raise up on his toes.  He was not able to get up from a 
squatting position.  The diagnosis was pes planus as well as 
plantar heel spur with arthritic changes throughout the foot, 
ankles and subtalar joint.  

At the time of a July 2005 VA general medical examination, 
the Veteran's main complaint was right foot pain.  He 
reported the pain was 9/10.  He had to use a cane to 
ambulate.  He reported he used to work construction but had 
to stop in 2000 due to low back pain.  He reported that his 
foot condition also affected employment in that he could not 
climb ladders because his foot hurt.  He could only walk 
about one block because of foot pain and could only stand for 
half an hour.  The Veteran was volunteering as a driver with 
Disabled American Veterans.  He walked with an antalgic gait 
secondary to back and foot pain.  The pertinent diagnosis was 
flat foot condition.  

A VA podiatry examination was conducted in August 2005.  The 
Veteran complained of left heel pain which was constant with 
any walking or standing.  He did not usually feel pain when 
he was off his feet and resting.  He reported stiffness in 
both feet as well as swelling and pain with any kind of 
walking or standing.  He wore corrective shoes with inserts.  
He reported he had not been employed for the last five years 
due to prior spinal fusion procedures and his flat foot 
condition.  The diagnosis was bilateral pes planus with 
painful left retrocalcaneal heel spur.  The examiner opined 
that the Veteran's back pain was the reason the Veteran was 
having difficulty with employment and why he was having minor 
difficulties with his activities of daily living.  The 
Veteran was independent and able to perform activities of 
daily living with minor modifications.  It did not appear to 
the examiner that the flat foot deformity was causing any 
problems in that regard.  

At the time of an August 2005 hand examination, the Veteran 
reported that he was status post cervical fusion which was 
the main reason for him not continuing to work as an 
electrician.  He also reported his bilateral foot condition 
was a problem  causing falls from a ladder which was the 
second reason he could not work.  

The Veteran testified before the undersigned in July 2006 
that his foot disabilities were one of the major factors 
contributing to his unemployment.  He had difficulties 
climbing ladders and had fallen off ladders due to his feet.  
If he walked more than a quarter mile, his back would hurt so 
much he would be laid up for a month.  He last worked in 
2000.  He reported his feet would swell and were painful.  He 
could not stand for more than five hours.  He left employment 
in 2000 as he needed decompression of the spine.  He reported 
he was instructed by his surgeon to never work again.  The 
surgeon performed surgery on his cervical spine.  

A July 2006 statement from a private podiatrist indicated 
that the Veteran was unemployable due to his foot condition.  

A VA foot examination was conducted in August 2007.  The 
Veteran complained of pain on the bottom of his foot along 
with tingling and swelling.  The pain was present constantly 
in both feet on and off weight bearing.  Pain increased in 
the ankles with walking.  The Veteran reported positively to 
all questions regarding foot symptomatology.  He subscribed 
to having pain, weakness, stiffness, swelling, heat, redness, 
fatigability, lack of endurance, and also numbness.  The 
examiner noted that the Veteran related the exact same 
symptoms in the right and left ankle.  The Veteran reported 
constant flares of pain.  He reported that he could not stand 
for more than one hour.  He could only walk one quarter mile.  
The Veteran reported pain on palpation of every joint.  
Physical examination did not reveal any significant swelling.  
The diagnosis was that the Veteran had significant S1 
radiculopathy with a previous diagnosis of tarsal tunnel.  
The examiner reported that he was unable to determine whether 
the Veteran's activity in the military was precipitating the 
tarsal tunnel-type syndrome.  The examiner also found that he 
was unable to fully evaluate the tarsal tunnel due to the 
fact that the compliance of the Veteran was that he felt pain 
everywhere that the examiner touched and everywhere he 
looked.  

An addendum to the August 2007 VA examination was made in 
February 2008.  The examiner noted that the Veteran had pes 
planovalgus but he could not form an opinion as to whether or 
not that would preclude the Veteran from gainful employment.  
He found that he was not trained to provide such an opinion.  

The most recent VA foot examination was conducted in October 
2008.  The Veteran reported chronic bilateral foot pain and 
intermittent stiffness and swelling.  He was able to walk 
without a cane for up to a quarter mile.  He reported he 
retired from his job as an electrician as he couldn't climb 
ladders secondary to his feet.  He was able to stand for 15 
minutes.  The diagnoses were bilateral pes planus and mild 
bilateral osteoarthritis with bilateral calcaneal spurs 
secondary to the pes planus.  The examiner opined that the 
Veteran's bilateral foot condition did not preclude him from 
the ability to work as long as it did not involve prolonged 
standing or ambulation.  

In December 2008, a private podiatrist wrote that the Veteran 
presented with a chief complaint of burning in both feet as 
well as numbness and tingling in both lower extremities.  The 
burning had been present for at least eight years but the 
numbness had only been present for three years.  Physical 
examination was conducted.  The impression was that the 
Veteran had significant peripheral neuropathy of a non-
diabetic type.  Agent Orange exposure could not be ruled out 
as an etiology.  The author found that he could not recommend 
that the Veteran could work at the job described by the 
Veteran.  It was noted that the Veteran could not stand for 
longer than 30 minutes and that he could not use ladders due 
to numbness/neuropathy.  

The Board finds that an extraschedular evaluation is not 
warranted for the service-connected pes planus.  A review of 
the pertinent evidence of record does not show such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected bilateral foot 
disability is inadequate.  A comparison of the level of 
severity and symptomatology of the Veteran's pes planus with 
the established criteria found in the rating schedule for 
evaluation of pes planus shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  As set out above, the Veteran's main 
complaints are painful feet; the 50 percent rating 
contemplates extreme tenderness of the plantar surfaces of 
the feet.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his pes planus.  
The report of the August 2007 VA examination indicates that 
the Veteran was hospitalized in 2005 for surgery on the left 
foot.  This single report of hospitalization does not 
constitute frequent hospitalizations. Additionally, there is 
not shown to be evidence of marked interference with 
employment due to the disability.  The evidence indicates 
that the Veteran has not worked since 2000 but this was due 
to problems with his cervical spine.   The Board notes that a 
private podiatrist opined in July 2006 that the Veteran was 
unemployable due to his foot condition.  The Board further 
notes, however, that the same podiatrist submitted the 
December 2008 statement which indicates that the Veteran's 
foot problems were due to peripheral neuropathy of a non-
diabetic type.  Service connection is not in effect for this 
disorder.  The Veteran's pes planus was not reported as being 
a cause for the Veteran's unemployability.  There is 
competent evidence of record which indicates that the Veteran 
is employable upon consideration of his foot problem. The 
examiner who conducted the October 2008 VA foot examination 
opined that the Veteran's service-connected foot disability 
did not preclude him from employment.  The Board notes the 
majority of the Veteran's statements concerning 
unemployability, when indicating the problem is due to his 
feet, also include reports by the Veteran that his back was 
also a cause for his unemployability.  With regard to the 
extraschedular evaluation for the service-connected foot 
disability, other service-connected disabilities are not for 
consideration.  The Board finds there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture. 


Entitlement to a compensable evaluation for hemorrhoids.

The Veteran has claimed entitlement to a compensable 
evaluation for hemorrhoids.  The claim was received in August 
2002.  This disability is evaluated as non-compensably 
disabling under Diagnostic Code 7336.  Under this Diagnostic 
Code, a noncompensable evaluation is assigned for mild or 
moderate hemorrhoids; a 10 percent rating is assigned for 
large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences; and a 20 
percent evaluation is assigned for hemorrhoids with 
persistent bleeding and with secondary anemia or with 
fissures.

A VA rectum and anus examination was conducted in August 
2005.  The Veteran reported intermittent hemorrhoids.  He 
could not inform the examiner of the frequency or extent.  
There was no bleeding or fecal leakage.  The degree of 
sphincter control was good.  Physical examination revealed no 
signs of anemia or fissures.  Two non-thrombosed hemorrhoids 
were present which measured one centimeter.   There was no 
evidence of bleeding.  The diagnosis was external hemorrhoids 
which did not interfere with the Veteran's activities of 
daily living.  

In March 2006, the Veteran sought treatment for a flare-up of 
hemorrhoids.  Physical examination revealed external 
hemorrhoids.  The impression was external hemorrhoids.  

In July 2006, the Veteran reported he had had a flare of 
hemorrhoids for three weeks.  There was no bleeding.  
Physical examination revealed a small non-thrombosed 
hemorrhoid.  There was no fissure or active bleeding.  The 
diagnosis was resolving external hemorrhoid.  

The Board finds that a compensable evaluation is not 
warranted for the service-connected hemorrhoids.  There is no 
competent evidence of record which indicates that the Veteran 
has large or thrombotic hemorrhoids.  No health care 
professional has opined that the hemorrhoids were large and 
one clinician described them as small.  The hemorrhoids were 
described as being non-thrombosed.  There is no medical 
evidence of the presence of excessive, redundant tissue.  Nor 
is there any medical evidence of the hemorrhoids 
symptomatology being manifested by persistent bleeding with 
anemia and no fissures have been found.  The Veteran has not 
alleged such symptomatology.  He has only reported that he 
has hemorrhoids.  The Board finds the Veteran's hemorrhoids 
are small, non-thrombosed and intermittent.  

The RO has considered the Veteran's claim under C.F.R. § 
3.321(b)(1) in the October 2007 statement of the case.  
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the service-
connected hemorrhoids.

The Board finds, under the first prong of the Thun analysis 
that the rating criteria for evaluation of the hemorrhoids 
reasonably describes the Veteran's disability level and 
symptomatology.  The symptomatology associated with the 
service-connected hemorrhoids are small, non-thrombosed 
hemorrhoids.  This symptomatology is contemplated under 
Diagnostic Code 7336.


Entitlement to a compensable evaluation for incision and 
drainage of right index finger.

In August 2002, the Veteran submitted a claim of entitlement 
to a compensable evaluation for his service-connected 
incision and drainage of the right index finger.  The 
disability has been rated as non-compensably disabling under 
Diagnostic Code 7805.  

Under the criteria in effect prior to August 30, 2002, a 10 
percent disability evaluation is warranted for superficial 
scars, which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001).  The 10 percent evaluation is the maximum schedular 
rating contemplated under Diagnostic Code 7804.

A 10 percent disability evaluation is warranted for 
superficial scars, which are poorly nourished, and subject to 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.

Scars may be evaluated on the basis of any associated 
limitation of function of the body part, which they affect.  
38 C.F.R. § 4.118, Diagnostic Code 7805.

Under the revised criteria in effect August 30, 2002, 
Diagnostic Code 7801 provides ratings for scars, other than f 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq.cm.) 
are rated 40 percent disabling.  Note (1) to Diagnostic Code 
7801 provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling. Note (1) 
to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars. Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118.

The Board finds that an increased rating is not warranted for 
the residuals of excision and drainage of the right index 
finger.  Physical examination of the finger has failed to 
indicate that the scar is anything other than non-tender and 
well-healed, such that an increased rating is not warranted 
under 7803 or 7804.  The size of the scar does not equate to 
a compensable evaluation under the current versions of 
Diagnostic Codes 7801 and 7802.  The Veteran has never 
reported that he experienced a painful scar or that the scar 
was anything other than well-healed. 

A review of the Veteran's statements indicates that no 
symptomatology other than limitation of motion of the right 
index finger has been reported.  There is no evidence of 
record which indicates that this limitation of motion was 
caused by the residual scar.  The Veteran has not alleged 
such symptomatology.  Furthermore, a grant of compensation 
for limitation of motion of the finger as a result of the 
scar would constitute impermissible pyramiding as 
compensation is currently being paid for the limitation of 
motion attributed to the traumatic arthritis of the right 
index finger as set out below.  See 38 C.F.R. § 4.14 (noting 
that "pyramiding," the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes is to be avoided).

The RO has considered the Veteran's claim under C.F.R. § 
3.321(b)(1) in the October 2007 statement of the case.  
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the service-
connected incision and drainage of the right index finger.

The Board finds, under the first prong of the Thun analysis, 
that the rating criteria for evaluation of the service-
connected incision and drainage of the right index finger 
reasonably describes the Veteran's disability level and 
symptomatology.  As indicated above, no symptomatology has 
been associated with the service-connected disability.  This 
disorder can be accurately rated under the previous and 
current Diagnostic Codes used for evaluation of scars.  


Entitlement to an increased rating greater than 10 percent 
for traumatic arthritis of the right index finger.

The Veteran submitted his claim for an increased rating in 
August 2002.  

The Veteran is receiving compensation for traumatic arthritis 
of the right index finger based on limitation of motion under 
Diagnostic Code 5010.  Diagnostic Code 5010 addresses the 
issue of arthritis due to trauma, substantiated by x-ray 
findings, which is to be rated as degenerative arthritis 
under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis, when 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

The criteria for rating disabilities of individual fingers of 
the hand were revised during the pendency of this appeal 
effective August 26, 2002.  See 67 Fed. Reg. 48784 (July 26, 
2002). Under the previous criteria, disabilities of the 
individual fingers were rated under Diagnostic Codes 5224, 
5225, 5226 and 5227, based upon ankylosis of the thumb, index 
finger, middle finger and any other finger, respectively. 38 
C.F.R. § 4.71a, Diagnostic Codes 5224, 5225, 5226, 5227 
(2002). Under the rating criteria that became effective 
August 26, 2002, these Diagnostic Codes remained essentially 
the same, based upon ankylosis of the individual fingers, and 
new Diagnostic Codes 5228, 5229 and 5230 were added 
pertaining to limitation of motion of the thumb, index or 
long finger, and ring or little finger, respectively.  38 
C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 5230 (2008).  
The maximum schedular rating under either the old or new 
criteria for limitation of motion or ankylosis of the index 
finger is 10 percent.  

"Ankylosis" is immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Dorland's 
Illustrated Medical Dictionary 86 (28th ed., 1994).

A VA hand examination was conducted in November 2002.  The 
Veteran reported continued stiffness in the right index 
finger.  Physical examination revealed a well-healed scar on 
the ulnar aspect of the right index finger measuring 
approximately 4 centimeters and a second scar measuring 
approximately 1 centimeter on the volar surface of the right 
hand over the distal portion of the second metacarpal region.  
Range of motion of the right index finger was extension to 0 
degrees and flexion to approximately 60 degrees at the 
metacarpophalangeal joint.  The range of motion of the 
proximal interphalangeal joint was lacking approximately 
three degrees of extension.  The range of motion of the 
distal interphalangeal joint of the right index finger was 
extension to 0 degrees and flexion to approximately 40 
degrees.  The pertinent impression was residuals of soft 
tissue injury to the right index finger related to 
tenosynovitis of the right index finger with secondary 
chemical and bacterial inflammation with residuals of 
decreased range of motion.  

A VA hand examination was conducted in August 2005.  It was 
noted that right index finger problems did not affect the 
Veteran's work.  He reported pain only on bending and 
decreased range of motion of the right index finger.  He 
reported he dropped things with his right hand.  There were 
no flares of pain.  The range of motion of the right index 
finger at the metacarpophalangeal joint was from 0-80 
degrees, at the distal interphalangeal joint 0-70 degrees and 
at the proximal interphalangeal joint the range of motion was 
-5-90 degrees.  The Veteran denied pain with resisting the 
range of motion testing.  The Veteran was unable to perform 
full grip of the right index finger since there was a space 
between the palmar arch to the index finger equal to one 
centimeter.  The diagnosis was residual injury to the right 
index finger after debridement and cleaning in 1969 with 
flexion contraction of the proximal interphalangeal joint.  

The Veteran is already receiving the schedular maximum 
evaluation under the old or current rating criteria for 
evaluation of disabilities of  a single finger.  The RO has 
considered the Veteran's claim under C.F.R. § 3.321(b)(1) in 
the October 2007 statement of the case.  Accordingly, the 
Board will address the possibility of the assignment of an 
extraschedular rating for the service-connected traumatic 
arthritis of the right index finger.

The Board finds, under the first prong of the Thun analysis, 
that the rating criteria for evaluation of the traumatic 
arthritis of the right index finger reasonably describe the 
Veteran's disability level and symptomatology.  The main 
symptomatology associated with the service-connected finger 
disorder is limitation of motion.  This is contemplated under 
Diagnostic Code 5229.  Pain was also present which is not 
contemplated under Diagnostic Code 5229.  To the extent that 
the available schedular evaluation for the disability is 
inadequate, the Veteran does not exhibit other related 
factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required any hospitalizations during the appeal period 
for his service-connected finger disability.  Furthermore, 
there is not shown to be evidence of marked interference with 
employment due to the disability.  The Veteran has not 
alleged such a fact pattern.  At the time of the August 2005 
VA hand examination, the Veteran reported that the disability 
did not interfere with is work.  

Based on the above, the Board finds that an extraschedular 
evaluation for the service-connected traumatic arthritis of 
the right index finger is not warranted.  


Entitlement to a compensable evaluation of residuals of 
excision of an ingrown toenail of the left great toe.

In August 2002, the Veteran submitted a claim of entitlement 
to a compensable evaluation for his service-connected 
residuals of excision of an ingrown toenail.  This disability 
has been evaluated by analogy to Diagnostic Code 5284 which 
provides the rating criteria for other injuries of the foot.  
Under this Diagnostic Code, a 10 percent rating is assigned 
for moderate injury and 20 and 30 percent ratings are 
assigned for moderately severe and severe foot injuries, 
respectively.

The Board finds that an increased rating is not warranted for 
this disability.  The medical evidence of record is silent as 
to any symptomatology associated with the residuals of an 
excision of an ingrown toenail. Physical examinations have 
failed to elicit any pertinent complaints nor have they 
resulted in findings of any pertinent pathology.   
Furthermore, a review of the Veteran's statements fails to 
evidence any allegations of symptomatology associated with 
the service-connected residuals of excision of an ingrown 
toenail.  There are numerous reports of problems with the 
Veteran's foot but not one single reference to problems with 
the left great toe.  

Due to a complete lack of pertinent complaints or findings, 
the Board finds that an increased rating is not warranted for 
residuals of excision of an ingrown toenail on the left great 
toe.  The service-connected disability is asymptomatic. 

The RO has considered the Veteran's claim under C.F.R. § 
3.321(b)(1) in the October 2007 statement of the case.  
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the service-
connected residuals of an excision of an ingrown toenail on 
the left great toe.

The Board finds, under the first prong of the Thun analysis, 
that the rating criteria for evaluation of the residuals of 
excision of an ingrown toenail reasonably describe the 
Veteran's disability level and symptomatology.  As indicated 
above, no symptomatology has been associated with the 
service-connected disability.  This disorder can be 
accurately rated under Diagnostic Code 5284 as a foot injury.  


Entitlement to an increased rating greater than 10 percent 
for post phlebitis syndrome of the left leg.

In August 2002, the Veteran submitted a claim of entitlement 
to a rating in excess of 10 percent for post-phlebitis 
syndrome of the left leg.  This disability is evaluated under 
Diagnostic Code 7121.

Under Diagnostic Code 7121, asymptomatic palpable or visible 
varicose veins warrant a noncompensable rating.  A 10 percent 
evaluation requires intermittent edema of the extremity or 
aching and fatigue in the leg after prolonged standing or 
walking with symptoms relieved by elevation of the extremity 
or compression hosiery.  Persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema warrants a 20 percent 
evaluation.  When the disability is manifested by persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration, a 40 percent evaluation is 
warranted.  When there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration, a 60 percent evaluation is warranted.  Massive 
board-like edema with constant pain at rest warrants a 100 
percent disabling evaluation.  

A VA clinical record dated in November 2001 indicates that no 
pedal edema or varicose veins were present.  

In April 2002, the Veteran complained of bilateral edema 
which was increasing.  The Veteran had lost his compression 
stockings.  Physical examination revealed bilateral pitting 
edema but no open lesions.    

In May 2002, the Veteran reported that he had had edema in 
both legs for several years.  No physical examination was 
conducted.  

In August 2002, physical examination revealed peri-ankle 
edema.  The skin was intact with no open lesions.   

At the time of a November 2002 VA spine examination, physical 
examination revealed significant bilateral peripheral edema 
with 2+ pitting.  

No edema was present in May 2004.  

In September 2004, examination of the extremities revealed no 
edema.  

No edema of the extremities was present in May 2005.  

In June 2005, physical examination revealed edema in the 
bilateral legs.  

A VA examination of the arteries and veins was conducted in 
August 2005.  The Veteran reported that he was hospitalized 
during service for post phlebitis syndrome and, since the 
hospitalization, he had had flare-ups but never enough to 
seek medical attention.  He reported edema in his legs and 
pain on occasion in his legs which had been ongoing since 
service and worse over the years.  Physical examination 
revealed trace edema of the ankles.  The diagnosis was post 
phlebitis syndrome.  The examiner noted that the Veteran had 
not had any hospitalizations or recurrences which needed 
medical attention since 1968.  

An August 2005 VA clinical record indicates that physical 
examination of the extremities revealed no edema.  

A VA clinical record dated in September 2005 indicates that 
no edema was present in the extremities.  

Pitting edema in both legs was observed in May 2006.  

No edema of the extremities was found in June 2006.  

A VA clinical record dated in March 2007 indicates that no 
edema was present in the extremities.  

Pitting edema was present in both legs in May 2007.  

The Board finds that an increased rating is not warranted for 
the service-connected post-phlebitis syndrome of the left 
leg.  While there is evidence of record of the presence of 
edema, this is not persistent.  The Board notes medical 
records dated in 2002 include annotations of the presence of 
edema; however, subsequent records indicate only the presence 
of intermittent edema.  Additionally, there is no evidence of 
record indicating that the edema which was present in 2002 
was incompletely relieved by elevation of extremity.  The 
Veteran reported at the time of the August 2005 VA 
examination that the edema was present occasionally.  There 
is no evidence of record of stasis pigmentation, eczema, 
ulceration, subcutaneous induration or massive board-like 
edema which have been associated with the service-connected 
post phlebitis syndrome.  The Veteran has not alleged such a 
fact pattern.  The Board finds the evidence of record more 
nearly approximates a 10 percent evaluation under Diagnostic 
Code 7121.  

The RO has considered the Veteran's claim under C.F.R. § 
3.321(b)(1) in the October 2007 statement of the case.  
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the service-
connected post phlebitis syndrome.

The Board finds, under the first prong of the Thun analysis, 
that the rating criteria for evaluation of the post phlebitis 
syndrome reasonably describe the Veteran's disability level 
and symptomatology.  The main symptomatology associated with 
the service-connected post phlebitis syndrome is edema and 
reports of pain.  This is contemplated in a 10 percent rating 
under Diagnostic Code 7121.  To the extent that the available 
schedular evaluation for the disability is inadequate, the 
Veteran does not exhibit other related factors such as those 
provided by the regulation as "governing norms."  The record 
does not show that the Veteran has required any 
hospitalizations during the appeal period for his post 
phlebitis syndrome.  Furthermore, there is not shown to be 
evidence of marked interference with employment due to the 
disability.  The Veteran has not alleged such a fact pattern.  


ORDER

A rating in excess of 50 percent for bilateral pes planus is 
denied.

A compensable evaluation for hemorrhoids is denied.

A compensable evaluation for incision and drainage of right 
index finger is denied.

A rating in excess of 10 percent for traumatic arthritis of 
the right index finger is denied.

A compensable evaluation of residuals of excision of an 
ingrown toenail of the left great toe is denied.

A rating in excess of 10 percent for post phlebitis syndrome 
of the left leg is denied.


REMAND

The Veteran has claimed entitlement to a compensable 
evaluation for his service-connected bilateral hearing loss.  
The most recent VA examination for compensation and pension 
purposes was conducted in August 2007.  Pertinent findings at 
the time were that the Veteran's speech discrimination scores 
using the Maryland CNC test were 96 percent for the right ear 
and 94 percent for the left ear.  However, a VA clinical 
record dated in October 2008 includes results of audiometric 
testing including much lower speech discrimination scores of 
72 percent for each ear.  This demonstrates to the Board that 
there may have been an increase in symptomatology associated 
with the service-connected hearing loss since the last VA 
examination.  The Court has held that a veteran is entitled 
to a new VA examination where there is evidence that the 
disability has worsened since the last examination.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).

The Board further notes that the examiner who conducted the 
most recent VA audiological evaluation did not provide any 
analysis of the functional effects caused by the service-
connected hearing loss.  In Martinak v. Nicholson, 21 Vet.  
App. 447 (2007) the Court held that in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report.  Martinak, 21 Vet. App. at 455.  Given 
the above, the Board finds that further VA examination of the 
Veteran is required prior to adjudication of this appeal.  

The Veteran has claimed entitlement to TDIU.  The Board finds 
that this claim is inextricably intertwined with the claim of 
entitlement to an increased rating for the bilateral hearing 
loss.  The law also provides that when a determination on one 
issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  This 
issue must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records 
should be obtained and added to the claims 
file.

2.  Schedule the Veteran for a VA 
audiological examination of the Veteran to 
determine the extent and severity of his 
service-connected bilateral hearing loss.  
All indicated studies including 
audiometric testing and Maryland CNC 
testing should be performed.  The examiner 
is specifically requested to fully 
describe the functional effects caused by 
the Veteran's hearing  disability.  The 
claims file must be made available to the 
examiner and pertinent documents should be 
reviewed in connection with the 
examination.  The examination report 
should reflect that such a review was 
conducted.

3.  After completing any further 
development deemed necessary, readjudicate 
the issues on appeal.  If such action does 
not resolve the claims to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the claims should 
be returned to the Board for further 
appellate review, if in order.   

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


